Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
An automated order fulfillment system for storing and transferring containers of eaches, comprising: 
a multilevel container storage structure having: 
a plurality of groups of storage locations, two or more of the plurality of groups of storage locations configured to store containers of eaches at different temperatures, wherein at least one first storage location of the two or more groups of storage locations is colder than a second storage location of the two or more groups of storage of locations; and 
autonomous robotic vehicles configured to transfer items to and from containers on the autonomous robotic vehicles, and the autonomous robotic vehicles maneuvering to and from the plurality of groups of storage locations; 
the autonomous robotic vehicles are limited in the amount of time the autonomous robotic vehicles are exposed to the colder at least one first storage location of the two or more groups of storage locations, as claimed.

Relative to claim 9, the prior art does not disclose: 

a multilevel storage structure comprising storage locations configured to store the containers of eaches; 
one or more temperature barriers separating the multilevel storage structure into two or more groups of storage locations that are stacked vertically with respect to each other, 
a first group of the two or more groups of storage locations is maintained at a first temperature, and a second group of the two or more groups of storage locations, stored above the first group of storage locations, is maintained at a second temperature higher than the first temperature; 
one or more access ports for allowing vertical entry and exit of a mobile robot to transfer containers of eaches to and from the two or more groups of storage locations; and 
an environmental control system configured to at least cool the first and second groups of storage locations to the first and second temperatures.

Relative to claim 16, the prior art does not disclose: A method of automated fulfillment of temperature-sensitive goods, comprising:
(a) dispatching at least one product container with a temperature-sensitive good from storage to a workstation upon receipt of an order; 
(b) dispatching at least one order container to the workstation; 

(d) transferring the order container including the temperature-sensitive good to an order fulfillment station in the event the order is ready to be picked up by a customer; and 
(f) actively controlling a temperature within the order container including the temperature-sensitive good, using a phase change material within the order container, as the order container is transferred to the order fulfillment station and/or while the order container is at the order fulfillment station, as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655